262 Ga. 761 (1993)
425 S.E.2d 876
GEORGIA DEPARTMENT OF AGRICULTURE
v.
GEORGIA CROWN DISTRIBUTING COMPANY et al.
S93A0178.
Supreme Court of Georgia.
Decided February 18, 1993.
Michael J. Bowers, Attorney General, Robert S. Bomar, Sr., Senior Assistant Attorney General, Alan Gantzhorn, Assistant Attorney General, Kevin Wangerin, Staff Attorney, for appellant.
Chilivis & Grindler, Nickolas P. Chilivis, John K. Larkins, Jr., Hatcher, Stubbs, Land, Hollis & Rothschild, James E. Humes II, John M. Tanzine III, for appellees.
FLETCHER, Justice.
The State Department of Agriculture appeals from the grant of an interlocutory injunction enjoining the state from interfering with the marketing and advertising of Poland Spring Corporation's bottled spring water. We affirm.
A trial court has the discretion to grant an interlocutory injunction to preserve the status quo and balance the conveniences of the parties pending final adjudication. Jackson v. Delk, 257 Ga. 541, 544 (361 SE2d 370) (1987). This court will not disturb that discretion unless it is abused or there is no evidence to support the ruling. Kennedy v. W. M. Sheppard Lumber Co., 261 Ga. 145, 146 (401 SE2d 515) (1991).
The trial court granted the injunction based on its findings that Poland Spring would suffer irreparable injury if the injunction were denied, Poland Spring's water had been sold in the state for ten years, and the state had granted the company a thirty-day extension to continue marketing the product while trying to prove compliance with *762 state regulations. In addition, Poland Spring presented the affidavits of experts who stated that its product satisfies the state's regulations for spring water and that proposed studies will show the water satisfies the state's criteria. Based on the trial court's findings and the evidence presented, the trial court did not abuse its discretion in granting the interlocutory injunction.
Judgment affirmed. Hunt, P. J., Benham, Sears-Collins, Hunstein, JJ., and Judge George H. Bryant concur; Clarke, C. J., not participating.